The plaintiff has sued for personal injuries inflicted while operating his wife's car and in a final paragraph alleges a total destruction of the car valued at $375, of which car he was "lawfully in possession .... at the time of the accident." He claims in argument that he sues as bailee. *Page 514 
".... the general current of modern authority supports the rule that the bailee is entitled to damages commensurate with the full value of the property taken or the degree of injury sustained." 6 Am. Jur. Bailments, § 330.
The allegations in a complaint that it was in the possession of a person named raises the implication that he was in possession as a bailee. 6 Am. Jur. Bailments § 357. And see, 8C.J.S. Bailments § 56.
While it would seem better pleading to set up the character and terms of the bailment the instant motion is not one upon which substantial rights may be determined. Whitneyvs. Cady, 71 Conn. 166; Antman vs. Conn. Light  Power Co.,
117 id. 230, 235.
   The motion is denied.